Citation Nr: 0805123	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-30 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to February 28, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
2004, by the Albuquerque, New Mexico, Regional Office (RO), 
which granted service connection for post-traumatic stress 
disorder (PTSD), effective from February 28, 2002.  The 
veteran appealed for an earlier effective date.  

The veteran and a friend appeared and offered testimony at a 
hearing before a Decision Review Officer at the RO in January 
2006.  A transcript of that hearing is of record.  

The Board notes that, in her September 2005 substantive 
appeal (VA Form 9), the veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the RO (Travel Board Hearing).  
In June 2007, the RO sent the veteran notice that a Travel 
Board hearing was scheduled for July 31, 2007.  He failed to 
appear at the hearing or give any reason for her failure to 
appear.  Pursuant to 38 C.F.R. § 20.702(d) (2007), the 
veteran's case was processed as though the request for 
hearing had been withdrawn.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received at the RO on February 28, 2002, more than 
one year after he was separated from active service.  

2.  In a July 2004 rating decision, the RO granted service 
connection for PTSD effective from February 28, 2002.  

3.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for PTSD prior to February 28, 2002.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
February 28, 2002, for a grant of service connection for 
PTSD, have not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of 
letters dated in May 2002, and September 2003 from the RO to 
the veteran which were issued prior to the RO decision in 
July 2004.  Additional letters were issued in April 2005 and 
September 2005.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
August 2005 SOC, September 2006 SSOC, and March 2007 SSOC 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  It 
also appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for the 
grant of service connection for PTSD, given that the veteran 
has offered testimony at a hearing before a DRO at the RO, 
given that she has been provided all the criteria necessary 
for establishing earlier effective dates, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  



II.  Factual Background.

The record indicates that the veteran had active service from 
September 1974 to August 1977.  The veteran's initial 
application for service connection for PTSD was received at 
the RO on February 28, 2002.  On VA Form 21-4142, dated May 
16, 2002, the veteran indicated that she was sexually 
assaulted in service in 1977; she reported being hit in the 
face and required stitches.  In her notice of disagreement, 
received in February 2003, the veteran indicated that she 
suffered an injury to the mouth/face for which she was 
treated at a Hospital in West Germany.  The veteran 
maintained that, while there was no documentation of the 
rape, she was assaulted by another solder, who threatened to 
kill her if she reported the incident; he then proceeded to 
punch her in the mouth.  

Submitted in support of the veteran's claim were VA progress 
notes dated from September 1997 to December 2001.  The 
veteran was seen at a VA Women's Clinic for a new patient 
examination on August 31, 2001; at that time, she reported a 
history of sexual abuse in the military.  The clinical 
findings noted a finding of PTSD.  During a subsequent 
clinical visit in October 2001, the veteran reported a 
history of military sexual trauma.  Following a mental status 
examination, she was diagnosed with PTSD.  

Received in May 2003 was a statement from a Staff 
Psychologist at the VA Women's Sexual Trauma Program, who 
verified that the veteran was diagnosed with PTSD on October 
10, 2001.  

The veteran was afforded a VA examination in January 2004, at 
which time she reported being physically and sexually 
assaulted in service by some coworkers in Germany; she 
reportedly filed charges in March 1977, and left Germany in 
November 1977.  The veteran indicated that, upon returned to 
the United States, she converted the remaining time of 
military service to time that she would spend in the 
reserves.  The veteran reported that, while at a military 
installation, she was approached by a male captain who 
promised not to report her and then forced himself upon her.  
Following a mental status examination, the veteran was 
diagnosed with PTSD, chronic, severe; the stressor was listed 
as military sexual trauma.  

At a personal hearing in January 2006, the veteran related 
that she was sexually assaulted by a group of solders at an 
installation in Germany in March 1977.  The veteran indicated 
that, after the assault, she was driven to Bomberg to seek 
medical attention; upon her arrival at the hospital, she was 
actually arrested and taken into police custody and had to 
fill out a report of the assault before she could receive any 
treatment.  The veteran indicated that she was also hit in 
the face and her front tooth was impacted to the roof of her 
mouth and had to be repaired.  The veteran testified that she 
was subsequently returned to the United States in November 
1977.  Mr. R. S. testified that the veteran told him of the 
assault during the course of a conversation.  The veteran 
indicated that, immediately after service in 1980, she worked 
for the U. S. Postal Service; during that time, she received 
some assistance through the employee assistance program.  The 
veteran indicated that she discussed her problems with the 
EAP counselors during her period of employment from 1980 
through 2002; however, she learned that all of the records 
have been destroyed.  The veteran indicated that she never 
sought treatment for problems associated with the assault 
prior to 2001 because she was told that she would be killed 
if she ever told anyone of the incident.  The veteran 
indicated that she was certain that she did not file a claim 
prior to 2002 for fear of her life.  


III.  Legal Analysis.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007); See 38 C.F.R. § 3.400.  The date of 
entitlement to an award of service connection will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b) (2) (i) (2007).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2007).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2007).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).  See Norris v. West, 12 
Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2007).  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of February 28, 2002 is 
the earliest effective date assignable for service connection 
for PTSD.  The date of receipt of the veteran's original 
claim seeking service connection for this disorder was more 
than one year after her separation from service in August 
1977.  Accordingly, the applicable law establishes that the 
effective date, generally, shall be no earlier than the date 
of the claim.  38 U.S.C.A. § 5110.  

As to whether a claim was received earlier than February 28, 
2002, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application' is not 
defined in the statute.  However, in the regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p)).  In the veteran's case, no such communication was 
received until February 28, 2002.  

The record shows that the veteran filed a claim for 
compensation benefits (VA Form 21-526) in August 1980; 
however, that application made no reference to a psychiatric 
disorder or the claimed assault upon which the claim for PTSD 
was based.  A specific claim must be filed by the veteran.  
38 U.S.C.A. § 5101.  The statuses clearly establish that an 
application must be filed.  See Wells v. Principi, 3 Vet. 
App. 307 (1992).  In addition, while the veteran reported the 
military sexual assault during a clinical evaluation in 
October 2001, there was nothing that would have placed VA on 
notice that the veteran was seeking any benefit in regard to 
PTSD.  The mere presence of the medical evidence does not 
establish an intent on the part of the veteran to seek 
entitlement to service connection for a psychiatric 
condition.  Brannon v. West, 12 Vet. App. 32 (1998).  

In light of the foregoing, the Board finds that the veteran 
has been awarded the earliest effective date provided by law 
and decisions of the Court.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the veteran's claim for an earlier 
effective date for a grant of service connection for PTSD 
must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  

Lastly, the Board has considered the provisions of 38 C.F.R. 
§ 3.157, which includes the term on when a claim specifying 
the benefit sought is received within one year from such 
examination, treatment or hospital admission.  In this case, 
"compensation" has been awarded since 1980, albeit for a 
different disability.  She received VA treatment for PTSD in 
2001 and filed a claim in 2002.  Thus, a claim specifying the 
benefit was received within one year of the treatment.  
However, in a string of cases (except for dicta or dissent), 
the Court has held that 38 C.F.R. § 3.157 only applies to 
claims for increase.  See Dissent in Ross v. Peake 1/8/2008; 
Ragusa v. Mansfield 12/14/2007; MacPhee v. Nicholson 459 F.3d 
1323 (Fed Cir. 2006); and Norris v. West 12 Vet. App. 413 
(1999).  The Board is bound by precedent decisions of the 
Court.  


ORDER

An effective date prior to February 28, 2002, for the grant 
of service connection for PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


